         Case 6:20-cv-00029 Document 1 Filed 01/07/20 Page 1 of 5 PageID 1



                                     UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION

DARRIN MACK,

         Plaintiff,
                                                                   CASE NO.: 6:20-cv-00029
vs.

COLLIS ROOFING, INC.,

      Defendant.
_____________________________________/

                                               COMPLAINT

         Plaintiff, DARRIN MACK (“Mr. Mack” or “Plaintiff”), by and through undersigned

counsel, hereby sues Defendant, COLLIS ROOFING, INC. (“Defendant”) and alleges as follows:

                                     JURISDICTION AND VENUE

    1.   This is an action to recover money damages for unpaid overtime wages under the laws of

         the United States. This Court has jurisdiction pursuant to the Fair Labor Standards Act, 29

         U.S.C. §§ 201-219 (§ 216 for jurisdictional placement) (“the FLSA”).1

      2. At all times material hereto, Plaintiff performed non-exempt duties as a convenience store

         clerk on behalf of the Defendants in Seminole County, Florida, within the jurisdiction and

         venue of this Court.

                                            FLSA COVERAGE

      3. Plaintiff was employed by the Defendant from approximately 2001 through December 30,

         2019.


1
  Plaintiff has commenced the process of filing a Charge of Discrimination with the United States Equal Employment
Opportunity Commission (“EEOC”). At such time as the EEOC completes its investigation of the allegations set out
in Mr. Mack’s Charge, and/or issues a Right-to-Sue Letter, Plaintiff reserves the right to amend this Complaint to
include counts of employment discrimination pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. §2000e et seq., and the Florida Civil Rights Act of 1992, as amended, F.S. §760.01 et seq.

                                                        1
    Case 6:20-cv-00029 Document 1 Filed 01/07/20 Page 2 of 5 PageID 2



4. Plaintiff worked for the Defendant in a non-exempt capacity as a laborer until his

   separation of employment on or about December 30, 2019.

5. Based upon the information preliminarily available, and subject to discovery in this cause,

   Defendant did not compensate Plaintiff for all overtime hours worked in a work week.

6. Defendant directly or indirectly acted in the interest of an employer towards Plaintiff at all

   material times, including without limitation directly or indirectly controlling the terms of

   employment of Plaintiff.

7. At all times material hereto, Defendant managed, owned and/or operated a business for

   profit in Seminole County, Florida, and regularly exercised the authority to hire and fire

   employees, determine the work schedules of employees, set the rate of pay of employees,

   and control the finances and operations of such business. By virtue of such control and

   authority, Defendant was an employer of Plaintiff as such term is defined by the Act. 29

   U.S.C. §201 et seq.

8. At all material times during previous last three years, Defendant has had annual gross

   revenues of not less than $500,000.00.

9. At all material times during the last three years, Defendant has been an enterprise engaged

   in commerce or in the production of goods for commerce within the meaning of §§ 3(r)

   and 3(s)(1) of the Act, in that said enterprise has had employees engaged in commerce or

   in the production of goods for commerce, or employees handling, selling, or otherwise

   working on goods or materials that have been moved in or produced for commerce by any

   person.

10. The records, if any, concerning the number of hours worked by Plaintiff are in the

   possession and custody of the Defendant.



                                             2
    Case 6:20-cv-00029 Document 1 Filed 01/07/20 Page 3 of 5 PageID 3



11. The records, if any, concerning the compensation actually paid to Plaintiff are in the

   possession and custody of the Defendant.

12. Pursuant to 29 U.S.C. §216(b), Plaintiff is entitled to recovery of reasonable attorneys’ fees

   and costs.

13. At all times pertinent to this complaint, Defendant failed to comply with Title 29 U.S.C.

   §§ 201–209 in that Plaintiff performed services and labor for Defendant for which

   Defendant made no provision to pay Plaintiff compensation to which Plaintiff was lawfully

   entitled for the period of time each day Plaintiff performed labor on behalf of Defendant.

14. Defendant’s actions involve a company-wide unlawful pay policy with the uniform result

   that Plaintiff was denied his proper compensation.

15. Defendant knowingly violated the law by engaging in a uniform practice where it failed to

   pay Plaintiff employees for all overtime hours worked.

16. Plaintiff has retained the law firm of Jonathan S. Minick, P.A. to represent him and has

   incurred attorneys’ fees and costs in bringing this action.

                               COUNT I
                  RECOVERY OF OVERTIME COMPENSATION

17. Plaintiff re-alleges and incorporates herein by reference, all allegations contained in

   Paragraphs 1 through 16 above.

18. Plaintiff is entitled to be paid time and one-half of his regular rate of pay for each hour

   worked in excess of Forty (40) hours per work week.

19. Plaintiff was employed by Defendant from approximately 2001 through December 30,

   2019.




                                              3
        Case 6:20-cv-00029 Document 1 Filed 01/07/20 Page 4 of 5 PageID 4



   20. Subject to discovery in this matter, while employed by the Defendant, Plaintiff worked an

       average of five (5) to six (6) days per week, and worked approximately sixty-five (65)

       hours each week.

   21. Specifically, Defendant paid Plaintiff at a daily rate, however, Defendant did not pay

       Plaintiff at an overtime rate for the hours he worked in excess of forty (40) per week.

   22. Despite its knowledge that Plaintiff worked overtime hours, Defendant failed to pay

       Plaintiff at all for these additional hours.

   23. Defendant knowingly and willfully failed to pay Plaintiff at time and one half of his regular

       rate of pay for all hours worked in excess of forty (40) hours per week.

   24. The failure of Defendant to compensate Plaintiff at his given rate of pay for all hours

       worked is in violation of the FLSA.

   25. Defendant, therefore, is liable to Plaintiff in the amount of his unpaid hours and overtime

       compensation.

   26. By reason of the said intentional, willful, and unlawful acts of Defendant, Plaintiff has

       suffered damages plus incurring costs and reasonable attorneys’ fees.

   27. As a result of Defendant’s willful violations of the Act, Plaintiff is entitled to liquidated

       damages.

       WHEREFORE, Plaintiff demands judgment against the Defendant for the payment of

compensation for all overtime hours at one and one-half his regular rate of pay for the hours

worked for which Plaintiff has not been properly compensated, liquidated damages, reasonable

attorneys’ fees and costs of suit, and for all other appropriate relief including prejudgment interest.




                                                      4
       Case 6:20-cv-00029 Document 1 Filed 01/07/20 Page 5 of 5 PageID 5



                                 DEMAND FOR JURY TRIAL

   28. Plaintiffs demand trial by jury as to all issues so triable.



Dated: January 7, 2020                                 Respectfully submitted,

                                                       s/Jonathan S. Minick
                                                       Jonathan S. Minick, Esq.
                                                       FBN: 88743
                                                       E-mail: jminick@jsmlawpa.com
                                                       Jonathan S. Minick, P.A.
                                                       169 E. Flagler St., Suite 1600
                                                       Miami, Florida 33131
                                                       Phone: (786) 441-8909
                                                       Facsimile: (786) 523-0610
                                                       Counsel for Plaintiff




                                                  5
